Citation Nr: 0936187	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  08-29 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for right shoulder 
disability, to include as secondary to service-connected 
disability.

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a fractured left clavicle.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from November 1952 to 
November 1956.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a May 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia.

In August 2009, the Veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  At the hearing, the 
Veteran submitted additional evidence directly to the Board 
accompanied by a signed written waiver of the RO's initial 
consideration of this additional evidence.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to an evaluation in excess of 20 
percent for residuals of a fractured left clavicle is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The Veteran's right shoulder degenerative joint disease is 
not related to active service or to service-connected left 
shoulder disability.




CONCLUSION OF LAW

The Veteran's right shoulder degenerative joint disease was 
not incurred in or aggravated by service and is not causally 
related to service-connected disability.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§  3.303, 3.310 (2008).
	

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  
	
Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to 
assist provisions.  Letters dated in November 2006 and July 
2008 fully satisfied the duty to notify provisions. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 
Vet. App. at 183, Dingess, 19 Vet. App. at 473.  The letter 
informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence, as well as how VA 
determines disability ratings and effective dates. 
	
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The November 2006 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini, 18 Vet. 
App. at 120.  
 
Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although 
that was not done in this case, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case after the notice was provided.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ).  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal as the timing error did not affect the essential 
fairness of the adjudication.  

The Veteran's service treatment records, have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  The Veteran has indentified no VA or private medical 
records that he wished for VA to obtain on his behalf.  There 
is no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was accorded VA examinations in March 2007 and 
March 2009. 38 C.F.R. § 3.159(c)(4).  The March 2007 VA 
examiner addressed the etiology of the Veteran's current 
right shoulder pain in conjunction with a review of the 
claims file and physical examination of and interview with 
the Veteran.  The March 2007 and March 2009 VA examination 
reports are thorough; thus these examinations are adequate 
upon which to base a decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Service Connection

The Veteran seeks service connection for degenerative joint 
disease of the right shoulder.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
The first question that must be addressed, therefore, is 
whether incurrence of chronic right shoulder problem is 
factually shown during service.  The Board concludes it was 
not.    

The service treatment records are absent complaints, findings 
or diagnoses of a right shoulder injury or disease during 
service.  On the clinical examination for separation from 
service, the Veteran's upper extremities were evaluated as 
normal.  Thus, there is no medical evidence that shows that 
the Veteran suffered from a right shoulder problem during 
service. 

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  Arthritis can be service-
connected on such a basis.  However, the first medical 
evidence of right shoulder arthritis in the record is dated 
June 2004, nearly fifty years after the appellant's discharge 
from service.

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  In light of 
the lack of any relevant history reported between the 
Veteran's date of discharge and his first complaint of right 
shoulder pain in June 2004, service connection is not 
warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury pursuant to 38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  Effective October 10, 2006, 38 C.F.R. § 3.310 was 
amended to require that a baseline level of severity of the 
nonservice-connected disease or injury must be established by 
medical evidence created before the onset of aggravation.   
See 71 Fed. Reg. 52744 (2006). 

In this case, the appellant clearly has right shoulder 
degenerative joint disease.  The remaining question, 
therefore, is whether there is medical evidence of a 
relationship between the current disability and military 
service or between the current disability and a service-
connected disability.  

The June 2004 VA examiner stated that the significant loss of 
range of motion of both shoulders were approximately equal 
and that it was his feeling that those findings would be the 
natural process that the Veteran had gone through due to his 
vigorous life style when he was younger working two jobs 
(fireman and auto mechanic) for a 20-year period.  

The March 2007 VA examiner opined that the Veteran's right 
shoulder degenerative joint disease was not caused by or a 
result of the Veteran's service-connected left shoulder 
disability.  The examiner noted that the right shoulder was 
not injured in service and that the left shoulder injury was 
limited to fractured left clavicle and left shoulder.   

The Board notes that in support of his claim, the Veteran has 
submitted a statement by his private physician, Dr. W.L.H. 
which, in pertinent part, states, "The patient is plagued by 
increasing osteoarthritis of both shoulders.  It has now 
moved from the left to the right and involves both shoulders 
and is causing him to have intense pain for which he is 
treated with analgesics ..."

The Board notes that there appears to be a difference of 
opinion among the medical professionals.  In deciding whether 
the Veteran's right shoulder degenerative joint disease is 
related to his service-connected left shoulder disability, it 
is the responsibility of the Board to weigh the evidence and 
decide where to give credit and where to withhold the same 
and, in so doing, accept certain medical opinions over 
others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That 
responsibility is particularly onerous where medical opinions 
diverge.  At the same time, the Board is mindful that it 
cannot make its own independent medical determinations and 
that there must be plausible reasons for favoring one medical 
opinion over another.  Id.

Here, there are legitimate reasons for accepting the VA 
examiners' unfavorable medical opinions over the treating 
physician's favorable medical opinion.  With regard to 
medical evidence, an assessment or opinion by a health care 
provider is never conclusive and is not entitled to absolute 
deference.  Indeed, the courts have provided guidance for 
weighing medical evidence.  They have held, for example, that 
a bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Also, a medical opinion is inadequate 
when unsupported by clinical evidence.  Black v. Brown, 5 
Vet. App. 177, 180 (1995).  In sum, the weight to be accorded 
the various items of medical evidence in this case must be 
determined by the quality of the evidence and not necessarily 
by its quantity or source.
  
Although the treating physician's opinion indicates that the 
Veteran's arthritis "moved" from his left shoulder to his 
right shoulder, he provides no supporting clinical data or 
rationale.  In comparison, the June 2004 VA examiner's 
opinion that the Veteran's right shoulder arthritis was the 
natural process of his vigorous life style when he was 
younger was based on physical examination of and interview 
with the Veteran.  The March 2007 VA examiner's opinion that 
the Veteran's right shoulder degenerative joint disease was 
not caused by the Veteran's service-connected left shoulder 
was also rendered after a review of the claims file, and 
physical examination of and interview with the Veteran.   

Thus, the Board finds that the VA examiners' reasoned medical 
opinions are accordingly more probative than the statement 
rendered by the Veteran's treating physician and that the 
medical evidence of record indicating that the Veteran's 
right shoulder degenerative joint disease is not related to 
the Veteran's service-connected left shoulder disability 
outweighs the medical evidence in favor of the claim.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.


ORDER

Entitlement to service connection for right shoulder 
disability, to include as secondary to service-connected 
disability, is denied.




REMAND

The Veteran seeks an increased evaluation for his service-
connected left shoulder disability.  

Historically, the Veteran filed his original claim for 
service connection for left clavicle fracture in April 1961.  
At the VA examination in August 1961, the Veteran complained 
of aching in left shoulder region and left arm weakness.  The 
examiner noted a nodular deformity of the left clavicle 2-
inches from the outer end measuring about one-inch in 
diameter which was nontender.  The examiner noted a firm 
union, no limitation of motion of the left shoulder, and no 
apparent pain on motion.  

Service connection was granted for residuals of a fractured 
left clavicle and a noncompensable rating was assigned.  

In 1986, the Veteran requested that his left shoulder 
disability be reevaluated.  In support of his claim, the 
Veteran submitted a November 1987 private treatment record 
which noted that on examination, the Veteran had marked 
overlapping of the clavicle that had healed solidly in x-
rays.  The examiner noted that there was no question that 
this was pinching the skin as well as the muscle every time 
the Veteran tried to do anything over head or anything with 
his arms abducted.

At the March 1988 VA examination, the Veteran reported being 
stiff and sore in cold and damp weather, and pain in left 
side of neck with stretching.  The VA examiner noted no 
muscle wasting (shoulder girdle and arm) and no muscle 
weakness in arm or hand.  No neurological defects were noted 
and pulses were normal.  

An evaluation of 10 percent was assigned for the Veteran's 
service-connected left shoulder disability effective from 
March 1987.  The Veteran appealed; the Board denied an 
evaluation in excess of 10 percent for service-connected 
residuals of left clavicle fracture.

In 1990, the Veteran requested an increased evaluation.  In 
support of his claim, the Veteran submitted a June 1990 
private treatment record which noted that the pain radiated 
from his neck to his left shoulder, that he had a 50 percent 
reduction in neck range of motion, and that the Veteran had 
developed a partially frozen shoulder.

VA examination showed limitation of motion of the arm at 
shoulder level.

An evaluation of 20 percent was assigned for the Veteran's 
service-connected left shoulder disability effective from 
June 1990.

In April 2003, the RO received the Veteran's claim for 
increased evaluation.  

At the June 2004 VA examination, the Veteran reported that 
with certain motions, especially using his arm above the 
level of his shoulder, that he had an increase in pain and 
could not put his arm behind him at all without increasing 
pain.  The Veteran stated that his strength in the left arm 
was about 1/2 of that of the right arm.  The Veteran stated 
that he had difficulty lifting any weight, even a gallon jug, 
in forward flexion without the left arm giving way.  The 
examiner noted decreased range of motion findings and that 
the Veteran had significant pain with repeated range of 
motion against strong resistance even with minimal 
repetitions and could not continue.

An increased rating was denied by a July 2004 rating 
decision.

In November 2006, the RO received the Veteran's claim for 
increased evaluation.

At the March 2007 VA examination, the Veteran reported pain, 
stiffness, weakness, weekly severe flare-ups, and noted his 
inability to dress and undress and lift any object such as 
foot plate or drink.  Range of motion findings and additional 
limitation findings due to pain were expressed.  

At the March 2009 VA examination, the Veteran reported pain 
with any left arm motion, trouble sleeping due to pain.  
Physical examination demonstrated crepitus, tenderness, pain 
at rest, and guarding of movement.  

Although the Veteran was afforded VA examinations to evaluate 
the severity of his service-connected fractured left clavicle 
residuals in March 2007 and March 2009 which addressed 
additional function loss due to pain, the Board notes that 
the examiners did not adequately address additional 
functional loss due to weakness, excessive fatigability, etc. 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In addition, it is 
not entire clear whether the Veteran's service-connected 
fractured left clavicle residuals have a muscular or a 
neurological component.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be afforded an 
additional VA examination to ascertain 
the severity of his service-connected 
residuals of fractured left clavicle.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was made. All pertinent 
symptomatology and findings should be 
reported in detail. Any indicated 
diagnostic tests and studies should be 
accomplished. 

The examiner should separately identify 
and address all residuals attributable to 
the Veteran's service-connected residuals 
of fractured left clavicle, to include 
all neurological, muscular, and 
orthopedic residuals.  The examiner 
should distinguish, to the extent 
possible, between symptomatology 
resulting from the Veteran's service-
connected residuals of fractured left 
clavicle and any residuals associated 
with any nonservice-connected disorders.  
If it is medically impossible to 
distinguish among symptomatology 
resulting from the disorders, the 
examiner should state this in the 
examination report.

Specifically, the examiner should:

(a) Identify any and all nerves involved, 
note all neurological symptoms of the 
left upper extremity, and perform 
complete sensory, motor, reflex, and 
strength testing.  The examiner should 
also discuss the extent, if any, of 
paralysis of the nerves involved.  The 
examiner should then provide an opinion 
as to the extent to which this disorder 
is disabling, preferably in qualitative 
terminology (mild, moderate, moderately 
severe, or severe).  

(b) Identify any and all muscles 
involved, note all muscular symptoms of 
the left upper extremity, and discuss the 
severity of any muscle impairment.

(c) Identify any and all joints involved, 
note all orthopedic symptoms of the left 
upper extremity, and perform range of 
motion testing, and report range of 
motion findings in degrees.  Application 
of 38 C.F.R. § 4.40 regarding functional 
loss due to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, 
incoordination or pain on movement of a 
joint should be considered.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  
The examiner(s) should determine whether 
the Veteran's joint involved exhibits 
weakened movement, excess fatigability, 
or incoordination, and if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or ankylosis due to any 
weakened movement, excess fatigability, 
or incoordination.  The examiner should 
provide an opinion as to whether pain 
could significantly limit functional 
ability during flare-ups or when the 
joint identified is used repeatedly over 
a period of time.  This determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss or ankylosis due to pain 
on use or during flare-ups.  

2.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


